571 S.E.2d 208 (2002)
356 N.C. 311
STATE of North Carolina
v.
Timothy Glenn SMITH.
No. 490P02.
Supreme Court of North Carolina.
October 3, 2002.
Timothy Glenn Smith, Pro Se.
Francis W. Crawley, Special Deputy Attorney General, L. Johnson Britt, III, District Attorney, for State.
Prior report: ___ N.C.App. ___, 566 S.E.2d 793.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of October 2002."